DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 17-19, 21, 23-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Senzaki et al. (U.S. 2013/0153147; hereinafter Senzaki) in view of Muta et al. (U.S. 2017/0032987; hereinafter Muta). 
Regarding claim 1, Senzaki discloses a method, comprising:
placing a wafer W (fig. 1) onto a chuck 40 (fig. 1) with lift pins 81 (fig. 1), wherein one or more of the lift pins comprise a pressure sensor (¶0065) configured to measure a pressure;
measuring a first pressure (abstract, claim 1) applied to the one or more lift pins 81 (fig. 1) by the wafer W (fig. 1); lowering the lift pins 81 (fig. 1) to place the wafer W on the chuck 40 (fig. 1), 
applying a first voltage (¶0059) to the wafer W (fig. 1) through the chuck 40; 
processing the wafer; and
removing (e.g. dechuck in ¶0070) the wafer W (fig. 1) from the chuck 40 (fig. 1, ¶0070), wherein removing the wafer comprises: applying a second voltage (¶0070) to the wafer W (fig. 1);

pressing the one or more lift pins 81 (fig. 1) against the wafer W (fig. 1) to measure a second pressure (abstract, claim 4); and
in response to the measured second pressure being substantially equal to the first pressure (¶0015, claim 4), raising the wafer W, with the lift pins, above the chuck 40 (fig. 1).
Senzaki does not disclose the lift pins configured to measure the pressure or second pressure exerted by the wafer.
However, Muta discloses a method comprising: lift pins 23 (¶0067) configured to measure pressure or pressures exerted by the wafer and pressing lift pins 23 against the wafer to measure a pressure exerted by the wafer (¶0067).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Senzaki by having the lift pins configured to measure the pressure exerted by the wafer, as taught by Muta, in order to provide a different application and increase the device functionality for the structure.
Regarding claim 2, Senzaki discloses that wherein the first voltage has an opposite polarity to the second voltage (abstract, ¶0006, ¶0047 and ¶0070)).
Regarding claim 3, Senzaki discloses that wherein measuring the first pressure (abstract, claim 1) comprises measuring a weight of the wafer W (fig. 1).
Regarding claim 4, Senzaki discloses that wherein measuring the first pressure (abstract, claim 1) comprises resting the wafer W (fig. 1) on the one or more lift pins 81 (fig. 1) above the chuck 40 (fig. 1).
Regarding claim 5, Senzaki discloses that wherein the second pressure (abstract, claim 4) corresponds to an electrostatic force and a weight of the wafer W (fig. 1, ¶0013, ¶0080 and claim 2).
Regarding claim 17, Senzaki discloses a method, comprising:

resting the wafer W (fig. 1) on the lift pins 81 (fig. 1) above the chuck 40 (fig. 1) to measure a first pressure (abstract, claim 1) applied to the one or more lift pins 81 by the wafer W (fig. 1);
lowering the lift pins 81 (fig. 1) to place the wafer W on the chuck 40 (fig. 1); processing the wafer; and
removing (e.g. dechuck in ¶0070) the wafer W (fig. 1) from the chuck 40 (fig. 1), wherein removing the wafer comprises: flowing a gas (abstract, ¶0012, ¶0047 and ¶0070) over the wafer W (fig. 1);
pressing the lift pins 81 (fig. 1) against the wafer W (fig. 1) to measure a second pressure (abstract, claim 4); and
in response to the measured second pressure being substantially equal to the first pressure (¶0015, claim 4), raising the wafer W, with the lift pins 81, above the chuck 40 (fig. 1).
Senzaki does not disclose the lift pins configured to measure the pressure or second pressure exerted by the wafer.
However, Muta discloses a method comprising: lift pins 23 (¶0067) configured to measure pressure or pressures exerted by the wafer and pressing lift pins 23 against the wafer to measure a pressure exerted by the wafer (¶0067).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Senzaki by having the lift pins configured to measure the pressure exerted by the wafer, as taught by Muta, in order to provide a different application and increase the device functionality for the structure.
Regarding claim 18, Senzaki discloses that wherein the first pressure (abstract, claim 1) corresponds to a weight of the wafer W (fig. 1) and the second pressure (abstract, claim 4) corresponds 
Regarding claim 19, Senzaki discloses that wherein the one or more forces comprise an electrostatic force, a pressure differential force, or a combination thereof [e.g. Coulomb force, suction force, JR force or Paschen’s law] (¶0006, ¶0013, ¶0080 and claim 2).
Regarding claim 21, Senzaki discloses a method, comprising:
lowering, with lift pins 81 (fig. 1), a wafer W (fig. 1) onto a chuck 40 (fig. 1); 
applying a first voltage (¶0059) to the wafer W through the chuck 40 (fig. 1); 
applying, after processing a wafer, a second voltage to the wafer (¶0070); and 
flowing a gas (abstract, ¶0012, ¶0047 and ¶0070) over the wafer W to remove a residual electrostatic charge (abstract, ¶0012, ¶0047 and ¶0070);
measuring, prior to processing the wafer, a first pressure (abstract, claim 1) applied to the lift pins 81 (fig. 1) by the wafer W (fig. 1);
measuring, after processing the wafer, a second pressure (abstract, claim 4); and 
in response to the second pressure being substantially equal to the first pressure (¶0015, claim 4), raising, with the lift pins 81 (fig. 1), the wafer above the chuck 40 (fig. 1).
Senzaki does not disclose the lift pins configured to measure the pressure or second pressure exerted by the wafer.
However, Muta discloses a method comprising: lift pins 23 (¶0067) configured to measure pressure or pressures exerted by the wafer and pressing lift pins 23 against the wafer to measure a pressure exerted by the wafer (¶0067).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Senzaki by having the lift pins configured to 
Regarding claim 23, Senzaki discloses that wherein measuring the first pressure (abstract, claim 1) comprises measuring a weight of the wafer W (fig. 1).
Regarding claim 24, Senzaki discloses wherein measuring the second pressure (abstract, claim 4) comprises measuring one or more forces applied to the wafer W (fig. 1, ¶0006, ¶0013, ¶0080 and claim 2) and a weight of the wafer W (fig. 1).
Regarding claim 25, Senzaki discloses that wherein the one or more forces comprise an electrostatic force, a pressure differential force, or a combination thereof [e.g. Coulomb force, suction force, JR force or Paschen’s law] (¶0006, ¶0013, ¶0080 and claim 2).
Regarding claim 26, Senzaki also discloses that the pressure is measured using a pressure sensor arranged at the rear face of the wafer W (fig. 1, ¶0065) and wherein the pressure sensor has a cross sectional area and the lift pins 81 has a cross sectional area (fig. 1).
Senzaki does not disclose the plurality of pressure sensors and pressure sensor has a cross sectional area that is substantially equal to a cross section area of the lift pins.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of pressure sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Moreover, it would have been obvious to one of ordinary skill in the art to use any suitable cross sectional area of each of the pressure sensor and each of the lift pin for the device, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Alner, 220 F .2d 454, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 29, Senzaki discloses that wherein flowing the gas comprises flowing an inert gas (abstract, ¶0047).
Regarding claim 30, Senzaki discloses that wherein flowing the gas comprises flowing argon (¶0047).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Senzaki et al. (U.S. 2013/0153147; hereinafter Senzaki) in view of Muta et al. (U.S. 2017/0032987; hereinafter Muta) as applied to claims 1-5, 17-19, 21, 23-26, 28-30 above, and further in view of Chemisky et al. (U.S. 2011/0037456; hereinafter Chemisky).
As discussed in details above, Senzaki as modified by Muta substantially discloses all the limitation as claimed above.  Senzaki also discloses that wherein measuring the first and second pressures comprises sensing pressures using one or more pressure sensors attached to corresponding lift pins.
Senzaki as modified by Muta do not disclose the pressure sensors comprising one or more of a piezoresistive pressure sensor, an electromagnetic pressure sensor and an optical pressure sensor.
However, Chemisky discloses a method comprising: pressure sensors comprising the piezoresistive pressure sensors (¶0007).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Senzaki and Muta by having the piezoresistive pressure sensors, as taught by Chemisky, in order to improve an efficiency and design flexibility of the device.

Allowable Subject Matter
Claims 6, 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Applicant argument, filed 5/19/2021, with respect to the rejection(s) of claim(s) 1-5, 17-19, 21-25 and 28-30 under Senzaki et al. (U.S. 2013/0153147) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muta et al. (U.S. 2017/0032983).   Please see the new ground of rejection above for claims 1-5, 17-19, 21, 23-26, 28-30 and new rejection for new claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILINH P NGUYEN/Examiner, Art Unit 2894            

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894